MoGtverx, J. (dissenting).
I differ from the majority and would affirm the denial of summary judgment to both plaintiff and defendants. Like Special Term I also find ambiguity, conflict and obscurity as to the exact intent of the parties in respect of the purchaser’s right to televise the subject property as he has announced. Reference by the majority to the paramount position of radio in 1940, as “ a matter of common knowledge,” is an interesting historical fact, if true. But the reference is still dehors the instrument, a prop defendants cannot rest upon if they are relying on the four corners of the instrument. Indeed, it is an expedient not necessary when a contract is free of ambiguity, and vagueness. (Lachs v. Fidelity & Cas. Co. of N. Y., 306 N. Y. 357, 367.) Even the defendants’ main brief (p. 18) renders no clarifying service when it states: ‘ ‘ The supposed inconsistency between the two provisions can thus be only partial.” I too find at least an “ arguable ” issue as to the limitations intended as between the television and radio broadcasts. This is sufficient to bar summary judgment. (Sillman v. Twentieth Century-Fox, 3 N Y 2d 395, 404.) Especially this is so when both parties are invoking the same clauses and both moving for summary judgment. In the presence of such obfuscation, “ ‘ the intent of the parties becomes a matter of inquiry, and the interpretation of the language used by them is a mixed question of law and fact.’ (Kenyon v. Knights Templar & Masonic Mut. Aid Assn., 122 N. Y. 247, 254; Lachs v. Fidelity & Cas. Co. of N. Y., 306 N. Y. 357, 364.) Under such circumstances, summary judgment may not ordinarily be granted.” (Janos v. Peck, 21 A D 2d 529, 536.) Certainly, the issues herein are not so convincingly clear as to warrant summary judgment in favor of one party as against the other. Thus, in my view, Special Term was not incorrect in its disposition and should not be reversed.
Eager, and Tilzer, JJ., concur with Stevexs, P. J.; McNally, J., concurs in concurring opinion; MoGtverx, J., dissents in dissenting opinion.
Order entered .September 20, 1968, modified, on the law, so as to grant the cross motion of the defendants for summary judgment dismissing the second and third causes of action, and as so modified, affirmed, with $50 posts and disbursements to defendants-appellants-respondents.